AFFIRM and Opinion Filed September 17, 2020




                                             S
                                  Court of Appeals
                                                  In The


                           Fifth District of Texas at Dallas
                                        No. 05-18-01256-CV

                               DEANNA AI LEE, Appellant
                                         V.
                              KEVIN DUC NGUYEN, Appellee

                   On Appeal from the 255th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DF-17-22786

                          MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Richter1, and Justice Rosenberg2
                           Opinion by Chief Justice Burns

        This appeal follows the trial court’s divorce decree dissolving the marriage of

Deanna Ai Lee and Kevin Nguyen. In two issues, Lee asserts the trial court abused

its discretion in failing to reimburse the community estate for over $600,000 in

expenditures on three of Nguyen’s separate properties and by considering, in its

division of property, debt from a home equity line of credit secured by another of

Nguyen’s separate properties. We affirm.


1
 The Honorable Martin Richter, Justice of the Court of Appeals for the Fifth District of Texas at Dallas,
Retired, sitting by assignment.
2
 The Honorable Barbara Rosenberg, Justice of the Court of Appeals for the Fifth District of Texas at Dallas,
sitting by assignment.
                                         BACKGROUND

        Lee, a part-time bank cashier, and Nguyen, a dentist, married in July 2011.

They separated at the end of 2016 and a year later, Nguyen filed this divorce suit and

Lee counterpetitioned.3 Both sought confirmation of certain property as their

separate property and, in addition, Lee sought reconstitution of the community estate

based on fraud and breach of fiduciary duty.                      She also asserted claims for

reimbursement to the community estate.4

        During the course of the marriage, Lee and Nguyen acquired assets valued at

$351,126.47 and incurred $594,793.17 in liabilities. They also each acquired

separate property by gift. Lee’s separate property consisted of real property referred

to as “Swan” and Nguyen’s separate property consisted of real property referred to

as “Flamingo” and “Wales.” In addition, Nguyen was gifted a fifty percent interest

in real property known as “Buckeye.” As relevant to the issues on appeal, Nguyen

owned the other fifty percent interest of the Buckeye property prior to marriage and

also owned a one-hundred percent interest in a property known as “Lake Ridge.” At

the time of marriage, the Lake Ridge property had no mortgage on it, but the

Buckeye property had a mortgage of $413,000. Lee and Nguyen lived together in




    3
    This divorce suit is the second suit. Nguyen first filed for divorce in 2016. However, he filed in the
wrong county, and the suit was dismissed.
    4
       Nguyen also asserted claims for reimbursement to the community estate but did not pursue the claims
at trial.
                                                  –2–
the Lake Ridge property until they separated, at which time Lee moved to the

Flamingo property.

       At trial, Nguyen testified he and Lee purchased the Flamingo, Wales, and

Swan properties during the marriage. However, they agreed that Flamingo and

Wales would be his separate properties and Swan would be Lee’s separate property

and deeded to each other their interests in the properties accordingly. Nguyen

explained that Lee agreed to Flamingo being his separate property in exchange for

“gold bars” and an “upgrade for the wedding ring,” and she agreed to Wales being

his separate property in exchange for Swan being her separate property.

       The properties were not purchased outright, and according to Nguyen, the

funds used for the down payments came from different sources. About $270,000 of

community funds were used to pay for Flamingo, which was purchased for about

$830,000 in January 2015 and was rented out for “about $3,000” a month until Lee

moved there in December 2016. As of the date of trial, the Flamingo property was

worth $870,762 and had a remaining balance of just under $500,000 on the

mortgage.5

       The Wales property was also paid for with community funds along with funds

from a home equity line of credit secured by the Buckeye property. Nguyen testified



   5
      No testimony was adduced about the source of funds used to pay the mortgage on Flamingo, but Lee
asserts in her brief that community funds were used. See Zagorski v. Zagorski, 116 S.W.3d 309, 322 (Tex.
App.—Houston [14th Dist.] 2003, pet. denied) (expenditures during marriage are presumed paid with
community funds).
                                                 –3–
that at the time he was gifted the fifty percent interest in Buckeye, the balance on the

mortgage was $390,000.        The $23,000 reduction in the mortgage came from

payments he made using community funds which he also subsequently used to pay

the balance due. He then obtained a home equity line of credit (HELOC) in the

amount of $398,000. Nguyen did not state how much of the HELOC funds he used

for the Wales property but testified he used about $210,000 in community funds. He

testified further that he later borrowed money from his cousin to pay the balance due

on the mortgage.

      The Swan property was purchased with funds from the Buckeye HELOC as

well as funds from a HELOC secured by the Lake Ridge property. Nguyen testified

he obtained the Lake Ridge HELOC for the purpose of buying Swan. He used

$95,000 from the Lake Ridge HELOC and $235,000 from the Buckeye HELOC on

Swan. At the time of trial, the Swan property was worth $848,729 and had a

remaining balance of $220,000 due on the mortgage.

      Nguyen testified he wanted the trial court to confirm Buckeye, Flamingo, and

Wales as his separate properties and Swan as Lee’s separate property. He also

wanted the attendant debt on the Buckeye, Flamingo and Swan properties to be

awarded accordingly and wanted the debt from the Lake Ridge HELOC

characterized as a community liability.

      Lee testified she did not intend to give her interests in the Flamingo and Wales

properties to Nguyen but felt forced and defrauded by Nguyen to do so. She
                                          –4–
explained that English was not her first language and that, although she received a

degree from the University of California at San Diego, she had difficulty

understanding legal terms. She did not know at the time they purchased Flamingo

that a quitclaim deed was for transferring property, but she trusted that Nguyen was

acting in her best interest. As for the Wales property, she agreed that she deeded her

interest in that property in exchange for Swan, but she testified Nguyen told her he

would pay the mortgage on Swan in full.          Lee wanted Flamingo and Wales

characterized as community property and Flamingo awarded to her. She also

thought the fifty percent interest Nguyen received in the Buckeye property should

be characterized as community property in light of his paying the balance of the

mortgage with community funds. In the event the trial court did not characterize the

Flamingo and Wales properties as community property, she asked the trial court “to

use whatever equitable and reimbursement type remedies it ha[d] at its disposal to

make a just and right [property] division.”

      The trial court found that Lee was not fraudulently induced to sign any

documents and that Nguyen did not breach his fiduciary duty to Lee. The trial court

granted Nguyen’s requested relief as to the properties and the Lake Ridge HELOC.

The trial court also granted a reimbursement claim to the community estate for the

$23,000 in community property funds used to pay down the mortgage on the

Buckeye property before Nguyen was gifted the remaining fifty percent interest. Of

the assets Lee and Nguyen acquired during the marriage, the trial court awarded
                                         –5–
approximately sixty-five percent to Nguyen and thirty-five percent to Lee. Of the

liabilities incurred during the marriage, the trial court assigned less than one-tenth

of a percent to Lee and the remainder to Nguyen. The trial court also assigned to

Nguyen the entirety of the Lake Ridge HELOC.

                               APPLICABLE LAW

                            Division of Marital Property

      Upon granting a divorce, a trial court must order a division of the parties’

community estate and determine any claims for reimbursement by any of the martial

estates in a manner it deems “just and right[.]” TEX. FAM. CODE ANN. §§ 7.001,

7.007; see also Vallone v. Vallone, 644 S.W.2d 455, 459 (Tex. 1982); Wilson v.

Wilson, 44 S.W.3d 597, 600 (Tex. App.—Fort Worth 2001, no pet.). A claim for

reimbursement is an equitable claim that the court may, after considering all the

relative circumstances of the spouses, recognize when the assets of one estate are

used to benefit and enhance another estate without itself receiving some benefit. See

TEX. FAM. CODE § 7.007(1); Vallone, 644 S.W.2d at 459. The party claiming the

right of reimbursement bears the burden of pleading and proving the expenditures

were made and are reimbursable. Chavez v. Chavez, 269 S.W.3d 763, 768 (Tex.

App.—Dallas 2008, no pet.).

      For purposes of the division of the parties’ community estate, community

property consists of property, other than separate property, acquired by either spouse

during marriage. TEX. FAM. CODE § 3.002. Separate property consists of property
                                         –6–
owned or claimed by either spouse before marriage; property acquired during

marriage by gift, devise, or descent; and, the recovery for personal injuries sustained

by the spouse during marriage, except recovery for any loss of earning capacity

during marriage. See id. § 3.001; Wilson, 44 S.W.3d at 601.

                                 Standard of Review

      We review a trial court’s property division for abuse of discretion. Murff v.

Murff, 615 S.W.2d 696, 699 (Tex. 1981). In conducting our review, we presume the

trial court exercised its discretion properly if any reasonable basis to do so exists and

will reverse only if the ruling was arbitrary, unreasonable, or unsupported by the

facts or circumstances of the case.     Samlowski v. Wooten, 332 S.W.3d 404, 410

(Tex. 2011); Vallone, 644 S.W.2d at 460.

                                    DISCUSSION

      In her first issue, Lee asserts the trial court abused its discretion in reimbursing

the community estate for only $23,000 in expenditures on the Buckeye property and

failing to reimburse the community estate for any of the expenditures on the

Flamingo and Wales properties. She asserts she proved the community was entitled

to reimbursement for an additional $390,000 for the payment of the remaining

balance on the Buckeye mortgage; $61,719.24 for the reduction of the Flamingo

mortgage principal from $560,000 at the time of purchase to approximately




                                          –7–
$500,000 at the time of trial;6 and $210,000 for the purchase of Wales. She

maintains the community “received little if any benefit” from the expenditures and,

given the disparity in incomes between Nguyen and her based on their professions,

“equity demands the award of reimbursement.” In making this argument, however,

Lee ignores other portions of the record that support the trial court’s determination

to not recognize the additional claims for reimbursement.

         With respect to the Buckeye and Wales properties, Lee ignores the connection

between each of these properties and Swan, which was confirmed as Lee’s separate

property and had a net equity value in excess of $625,000 at the time of trial. Nguyen

testified Lee agreed to deed to him her interest in Wales in exchange for him deeding

to her his interest in Swan. He further testified Swan was purchased with funds from

the Buckeye HELOC. Although the community itself may not have benefitted from

the expenditures on the Buckeye and Wales properties, Lee herself, who stood to

benefit from the community estate being reimbursed for those expenditures, did.

         As to the Flamingo property, evidence was presented that the community

estate received some benefit from the expenditures on the property. Nguyen testified

the property was rented out for “about $3,000” a month from January 2015 until

December 2016, and income produced from separate property generally is

considered community property. Alsenz v. Alsenz, 101 S.W.3d 648, 653 (Tex.



   6
       Lee does not complain of the $270,000 in community funds used for the down payment.

                                                 –8–
App.—Houston [1st Dist.] 2003, pet. denied). Further, evidence was presented that

Lee herself benefitted. Nguyen testified Lee agreed to the property being his

separate property in exchange for “gold bars” and an “upgrade for the wedding ring,”

and Lee lived in the property rent-free from December 2016 until trial in June 2018.

See Gutierrez v. Gutierrez, 791 S.W.2d 659, 663 (Tex. App.—San Antonio 1990,

no writ) (community reaps benefit from living in spouse’s separate property without

paying rent).

      Considering the benefit the community estate received from the Flamingo

property and taking into account all the relative circumstances of the spouses as

reflected in the record, we conclude the trial court did not abuse its discretion in

failing to recognize the additional claims for reimbursement to the community estate.

See TEX. FAM. CODE § 7.007(1); Vallone, 644 S.W.2d at 459; see also Sonnier v.

Sonnier, 331 S.W.3d 211, 217 (Tex. App.—Beaumont 2011, no pet.) (trial court may

reasonably conclude that principles of equity do not support granting

reimbursement). We resolve Lee’s first issue against her.

      In her second issue, Lee asserts the trial court erred in characterizing the Lake

Ridge HELOC as a community liability and considering the debt in its division of

property. Lee asserts the Lake Ridge HELOC could not be characterized as a

community liability because, under the HELOC security agreement, the lender can

enforce its rights only against the property, not against Nguyen or her. Citing

Cockerham v. Cockerham, 527 S.W.2d 162 (Tex. 1975), she asserts that it is well-
                                         –9–
settled that debts contracted during the marriage are community liabilities unless the

creditor agreed to look solely to separate estate of the contracting spouse for

satisfaction. 527 S.W.2d at 171.

      Error in the characterization of property is not reversible unless the party

asserting error demonstrates the mischaracterization caused sufficient harm to

constitute an abuse of discretion. See Lynch v. Lynch, 540 S.W.3d 107, 132-33 (Tex.

App.—Houston [1st Dist.] 2017, pet. denied); Pace v. Pace, 160 S.W.3d 706, 716

(Tex. App.—Dallas 2005, pet. denied). Lee claims consideration of the HELOC

debt in the division of the community estate resulted in an improper division of the

estate because the “balance is a significant liability relative to the overall community

estate.” However, she presents no argument as to how its inclusion impacted the

trial court’s just and right division of the community estate, and we can find none.

The trial court assigned the debt in its entirety to Nguyen, and nothing in the record

reflects that the court’s division of assets was an abuse of discretion or would have

been different had the HELOC debt not been characterized as community debt. We

resolve Lee’s second issue against her.

                                   CONCLUSION

      We affirm the trial court’s judgment.



                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
181256F.P05                                 CHIEF JUSTICE
                                          –10–
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

DEANNA AI LEE, Appellant                      On Appeal from the 255th Judicial
                                              District Court, Dallas County, Texas
No. 05-18-01256-CV         V.                 Trial Court Cause No. DF-17-22786.
                                              Opinion delivered by Chief Justice
KEVIN DUC NGUYEN, Appellee                    Burns, Justices Richter and
                                              Rosenberg participating.

      In accordance with this Court’s opinion of this date, we AFFIRM the trial
court’s judgment.

      We ORDER that appellee Kevin Duc Nguyen recover his costs of this appeal
from appellant Deanna Ai Lee.


Judgment entered September 17, 2020.




                                       –11–